 1

 2

 3

 4

 5                      UNITED STATES DISTRICT COURT
 6                            DISTRICT OF NEVADA
 7
     UNITED STATES OF AMERICA,              Case No. 2:05-cr-00208-HDM-GWF
 8
                           Plaintiff,
 9        v.                                            ORDER
10   GUSTAVO SERRANO,
11                         Defendant.
12
          If the government has any opposition to the petition of the
13
     Department of Probation with respect to the modification of the
14
     Minor Prohibition condition (ECF No. 40), such opposition shall be
15
     filed no later than June 3, 2021.
16
          IT IS SO ORDERED.
17
          DATED: This 27th day of May, 2021.
18

19
                                    ____________________________
20                                  UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                        1
